Citation Nr: 0737067	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

4.  Entitlement to an earlier effective date prior to 
September 26, 2002, for the grant of service connection for 
tinnitus.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1968 and from July 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision granted service 
connection for tinnitus and left ear hearing loss and 
assigned a 10 percent disability evaluation and a 
noncompensable evaluation, respectively, effective from 
September 26, 2002.  The May 2003 rating decision also denied 
reopening the veteran's claim for service connection for a 
back disorder.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

The Board notes that additional evidence has been received, 
namely, VA medical records, which were not previously 
considered by the RO.  Although the veteran did not submit a 
waiver of the RO's initial consideration of the evidence, the 
Board notes that the additional evidence is not relevant to 
the issues of appeal, as they are ophthalmology records.  
Therefore, the Board will proceed with a decision.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for posttraumatic stress disorder (PTSD) and to an 
earlier effective date prior to September 26, 2002, for the 
grant of service connection for left ear hearing loss.   
However, during the pendency of the appeal, a rating decision 
dated in September 2003 assigned an earlier effective date of 
December 6, 1999, for left ear hearing loss.  An August 2007 
also granted service connection for PTSD and assigned a 50 
percent disability evaluation effective from September 26, 
2002.  Therefore, the issues of entitlement to service 
connection for PTSD and to an earlier effective date prior to 
September 26, 2002, for the grant of service connection for 
left ear hearing loss no longer remain in appellate status, 
and no further consideration is required. 

The merits of the claim for service connection for a back 
disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.

3.  The veteran is only service-connected for left ear 
hearing loss, and he manifests Level I hearing in his left 
ear. 

4.  An unappealed June 1986 rating decision denied service 
connection for a back disorder.

5.  The evidence received since the June 1986 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder.

6.  A formal or informal claim for service connection for 
tinnitus was not received prior to the informal claim filed 
on September 26, 2002.





CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2007).

3.  The June 1986 rating decision, which denied entitlement 
to service connection for a back disorder, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  The evidence received subsequent to the June 1986 rating 
decision is new and material, and the claim for service 
connection for a back disorder is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  The requirements for an effective date prior to September 
26, 2002, for the grant of service connection for tinnitus 
have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) apply to all five 
elements of the claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, upon receipt of an application 
for a service-connection claim, VA must review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue of entitlement to a higher initial 
evaluation in excess of 10 percent for tinnitus, the Board 
notes that the U. S. Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.  Therefore, because no reasonable possibility exists 
that would aid in substantiating this claim for a higher 
initial evaluation for tinnitus, any deficiencies of notice 
or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

With respect to the veteran's application to reopen his claim 
for service connection for a back disorder, the RO has a duty 
to notify the veteran what information or evidence was needed 
in order reopen his claim.  The law specifically provides 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured. 38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
veteran's claim for service connection for a back disorder, 
and therefore, regardless of whether the requirements have 
been met in this case, no harm or prejudice to the appellant 
has resulted.  Therefore, the Board concludes that the 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication. Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the claim for an earlier effective for the 
grant of service connection for tinnitus, the Board has 
determined in the decision below that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the notice provisions and duty to assist provisions are 
inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim. 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development. Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the claim for a higher initial evaluation for 
left ear hearing loss, the RO provided the appellant with 
notice regarding the evidence needed to substantiate his 
claim for service connection for left ear hearing loss in 
October 2002, prior to the initial rating decision granting 
that claim in May 2003.  However, the notice sent in October 
2002 did not specifically inform the veteran that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection is awarded 
because, in 2002, judicial interpretation of the requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
had not yet made clear that notice applied to all five 
elements of a service connection claim.  Nevertheless, for 
the reasons which follow, the Board concludes that VA cured 
any defect in the initial notice on these latter two elements 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

Concerning this, the Board notes that, when VA grants service 
connection for a disability, it assigns a disability rating 
for that disability and an effective date for service 
connection and the initial rating in the rating decision 
granting service connection.  VA then sends the veteran a 
copy of the rating decision with a notification letter 
informing him of its decision and his right to appeal.  In 
this case, VA assigned a noncompensable evaluation for left 
ear hearing loss and informed the veteran in the notification 
letter and rating decision what the specific rating criteria 
in the VA Schedule for Rating Disabilities were for rating 
the disorder and what evidence in the case was relied on in 
assigning the specific rating.  See Fenderson, 12 Vet. App. 
at 126.  In addition, VA explained to the veteran that the 
effective date assigned for the grant of service connection 
and the noncompensable evaluation was based on the date of 
receipt of his claim for service connection.  

Thereafter, the appellant filed a notice of disagreement with 
the disability rating for left ear hearing loss.  The RO 
obtained additional treatment records and readjudicated the 
claim in an April 2004 statement of the case (SOC) providing 
reasons for its decision, which included a discussion of the 
evidence on which the decision was based, and again informed 
the veteran of the specific rating criteria in the VA 
Schedule for Rating Disabilities which are used to evaluate 
hearing loss.  The veteran continued his appeal.  The RO 
obtained additional treatment records, and the veteran was 
afforded a VA audiological examination in August 2005.  The 
claim was readjudicated in a January 2006 supplemental 
statement of the case (SSOC). Letters were then sent to the 
veteran in March 2006 and May 2006, which informed him that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letters also explained how disability ratings and effective 
dates were determined.  The claim for a higher initial 
evaluation was then readjudicated in a May 2006 SSOC, which 
again denied the claim.  Additional treatment records were 
associated with the claims file, and the claim was once again 
readjudicated in an August 2007 SSOC.  Thus, in this case, 
the Board concludes that any defect in the October 2002 
notification letter with regard to assignment of a disability 
rating and effective date was cured by subsequent notice to 
the veteran and readjudication of his claim in the rating 
decision, SOC, SSOCs, and the March 2006 and May 2006 
letters.  Prickett, 20 Vet. App. at 377-78.  

Moreover, with respect to the content of the notice, the May 
2003 rating decision; the April 2004 SOC; the January 2006, 
May 2006, and August 2007 SSOCs; and, the March 2006 and May 
2006 letters notified the veteran of the reasons for the 
denial of his request for an increased rating and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim.  As noted above, the SOC provided the 
veteran with the specific schedular criteria used to evaluate 
his service-connected left ear hearing loss, and the March 
2006 and May 2006 letters also explained how disability 
ratings are determined.

In addition, the RO notified the veteran in the October 2002 
notice letter about the information and evidence that VA 
would seek to provide.  In particular, the letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2002 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the October 2002 stated 
that it was the veteran's responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the rating decision, SOC, SSOCs, and March 
2006 and May 2006 letters of the rating criteria pertaining 
to hearing loss and informed of how the effective date was 
determined, the veteran also was given ample opportunity to 
provide additional evidence or argument.  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).

In addition, the duty to assist the veteran has been met in 
this case.  The veteran's service medical records as well as 
his VA medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  He was also afforded 
VA examinations in April 2003 and April 2006.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.  Thus, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision in this case 
as a defect, if any, in providing notice and assistance to 
the veteran with respect to the issue of entitlement to a 
higher initial evaluation for left hearing loss was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005).   


I.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.


A.  Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for an increased 
evaluation for his service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


B.  Left Ear Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent. See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

In this case, the veteran is service-connected for only one 
ear.  As such, this circumstance is evaluated under the 
paired organ exception.  Where there is total deafness in one 
ear that is service-connected and total deafness in the 
nonservice-connected ear, the veteran shall be paid a rate of 
compensation as if the combination of the two disabilities 
were the result of a service-connected disability. See 38 
U.S.C.A. § 1160(a)(3) (West 2002); 38 C.F.R. § 3.383(a)(3) 
VAOPGCPREC 32-97.

However, the Veterans Benefits Act of 2002, Pub. L. No. 107- 
330, section 103, amended 38 U.S.C.A. §1160(a)(3), by 
deleting the requirement for total deafness in the service-
connected ear and inserting deafness compensable to a degree 
of 10 percent or more.  The amendment also deleted the words 
total deafness for the nonservice-connected ear and inserted 
the word deafness.

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004.  The effective 
date of the change is December 6, 2002. See 69 Fed. Reg. 
48,148-48,150 (August 9, 2004).  The rule change noted that 
the term deafness was not defined.  Accordingly, VA 
established that in order to apply the paired organ 
exception, there must be a service-connected hearing 
impairment in one ear to a degree of 10 percent or more.  As 
to the nonservice-connected ear, VA determined that there 
must be hearing loss, as defined by 38 C.F.R. § 3.385, to 
constitute a hearing impairment as contemplated by the 
statute.  The result of the amendment is that a veteran must 
have a service-connected hearing impairment of 10 percent or 
more, and a hearing impairment in the nonservice-connected 
ear that meets the criteria at 38 C.F.R. § 3.385 before both 
ears may be considered in deriving the level of disability.  
If the service-connected ear is rated at less than 10 
percent, then the nonservice-connected ear is still 
considered to be a Level I, no matter the level of hearing 
impairment. See 69 Fed. Reg. 48,149-48,150; 38 C.F.R. § 
4.85(f) (2004).

In this case, the veteran does not meet the criteria under 
either the prior version of 38 U.S.C.A. § 1160 or the amended 
version.  He did not have total deafness in both ears at any 
time, and his service-connected disability is rated at less 
than 10 percent. Therefore, the paired extremity provision is 
not for application.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his left ear hearing loss.  The April 2003 and April 2006 VA 
examination reports provide sufficient information to 
evaluate the veteran's left ear hearing loss.  The results of 
those examinations correspond to Level I hearing in the left 
ear.  The veteran's right ear is not service-connected and is 
assigned level I hearing. See 38 C.F.R. § 4.85(f).  When 
those values are applied to Table VII, it is apparent that 
the currently assigned noncompensable evaluation for the 
veteran's left ear hearing loss is accurate and appropriately 
reflects his left ear hearing loss.  Therefore, a higher 
initial evaluation is not warranted at this time under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also considered whether a higher initial 
evaluation is warranted under 38 C.F.R. § 4.86.  However, the 
veteran's disability does not meet the requirements of 38 
C.F.R. § 4.86.  In this regard, veteran does not have pure 
tone thresholds of 55 decibels or more at frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz or a pure tone threshold 
of 30 decibels or less at 1,000 hertz and 70 decibels or more 
at 2,000 hertz on any of the examinations submitted for 
consideration. Therefore, the Board finds that the current 
noncompensable evaluation is appropriate and that there is no 
basis for awarding a compensable evaluation at this time.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1). In this case, however, there has been 
no showing that the veteran's service-connected left ear 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left ear hearing loss under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


II.  New and Material

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a back disorder was previously considered and 
denied by the RO in a rating decision dated in June 1986.  
The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In September 2002, the veteran requested that his claim for 
service connection for a back disorder be reopened.  However, 
the May 2003 rating decision now on appeal denied reopening 
the veteran's claim on the basis that new and material 
evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the June 1986 rating decision denied the 
veteran's claim for service connection for a back disorder.  
In that decision, the RO observed that the veteran reported 
injuring his back in service, but noted that his service 
medical records were unavailable at that time.  It was also 
noted that the veteran was involved in a post-service 
automobile accident in 1979.  The RO concluded that the 
veteran's current back disorder was related to the accident 
that occurred many years after service.   Therefore, service 
connection for a back disorder was denied.

The evidence associated with the claims file subsequent to 
the June 1986 rating decision includes VA medical records, 
service personnel records, and service medical records as 
well as the veteran's own assertions.   The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the June 1986 rating decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for a back disorder.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the service medical records to be material.  
Applicable regulations provide that if VA receives or 
associates with the claims file relevant official records 
that existed and had not been associated with the claims file 
when VA first denied the claim, VA will reconsider the claim. 
See 38 C.F.R. § 3.156(c).  Therefore, the Board finds that 
new and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
a back disorder.  However, as will be explained below, the 
Board is of the opinion that further development is necessary 
before the merits of the veteran's claim can be addressed.


III. Earlier Effective Date 

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim. Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
September 26, 2002, is the correct date for the grant of 
service connection for tinnitus.  While the appellant has 
alleged that he is entitled to an earlier effective date 
prior to September 26, 2002, for the grant of service 
connection for tinnitus, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted.

The veteran first presented his claim for service connection 
for tinnitus in a statement received on September 26, 2002.  
The record does not contain any statement or action dated 
earlier than September 26, 2002, indicating an intent to file 
a claim for service connection for tinnitus.  Prior to that 
date, the veteran had never even mentioned the disorder in 
any of his submissions to the VA.

The Board does acknowledge that the evidence of record 
includes VA medical records dated in February 1986, which 
diagnosed the veteran with tinnitus. However, the veteran did 
not express any intent to file a claim for service connection 
at that time. Rather, he was merely examined for the 
disorder.  As such, it was not clear that the veteran 
intended to file a claim.  While VA is obligated to consider 
all possible bases for compensation, this does not mean that 
it must consider claims that have not been raised. See Dunson 
v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must 
identify the benefit sought); Cf. Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that the Board is not required to 
anticipate a claim where no intention to raise it was 
expressed).  Therefore, the Board finds that the veteran did 
not express an intent to file a claim for service connection 
for tinnitus during his VA medical treatment in February 
1986.

In summary, the veteran's statements and the medical evidence 
dated prior to September 26, 2002, did not demonstrate an 
intent to raise an informal claim for tinnitus.  Therefore, 
the Board finds that a formal or informal claim was not 
received prior to the claim filed on September 26, 2002.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an effective date prior 
to September 26, 2002, for the grant of service connection 
for tinnitus.


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

An initial compensable evaluation for left ear hearing loss 
is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent only, the appeal is granted.

An earlier effective date prior to September 26, 2002, for 
left ear hearing loss is denied.




REMAND

Reason for Remand:  To obtain a medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a back disorder.  His service medical 
records indicate that he sought treatment in February 1968 at 
which time he complained of pain in his back.  His post-
service medical records also indicate that he has complained 
of and been treated for back problems. However, the evidence 
of record does not include a medical opinion discussing 
whether the veteran currently has a back disorder that is 
related to his military service.  Therefore, the Board finds 
that a VA examination and medical opinion are necessary to 
determine the nature and etiology of any back disorder that 
may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should be requested to review 
in conjunction with the examination all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to comment 
on whether it is at least as likely as 
not that the veteran has a current back 
disorder that is causally or 
etiologically related his symptomatology 
in service or is otherwise related to 
his military service.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


